Cobb, J.
1. It plainly appearing from the evidence that the proximate cause of the plaintiff’s injuiy, which resulted to her from being thrown from a ■ wagon, the horse hitched to which became frightened and ran away, was a noise made from falling timbers with which a car on the defendant’s track was being loaded, and it not appearing that the noise so made was “ unusual and unnecessary,” a recovery against the defendant was unwarranted, irrespective of the question whether or not the persons loading the car were to be properly regarded as the agents of the defendant. Coleman v. Railroad Co., 114 Ga. 386, and cases cited.
2. The evidence did not warrant the verdict, and the court should have granted a new trial on this ground, without regard to the merit of the special assignments of error made in the motion for a new trial.

Judgment reversed.


All the Justices concurring.